Citation Nr: 0715575	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  00-01 370	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1952 to October 
1953.

This appeal to the Board of Veterans Appeals arises from a 
December 1998 and September 2002 rating actions that denied 
service connection for a left ankle disability.  

In November 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

In May 2005, a Deputy Vice-Chairman of the Board granted the 
veteran's then-representative's April 2005 motion to advance 
this case on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c).

By decision of May 2005, the Board denied service connection 
for a left ankle disability.  The veteran appealed the denial 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
November 2006 Order, the Court vacated the Board's May 2005 
decision that denied service connection, and remanded the 
matter to the Board for compliance with the instructions 
contained in an October 2006 Joint Motion for Remand of the 
appellant and the VA Secretary.

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the Court's Order and the 
duties imposed by the Veterans Claims Assistance Act of 2000 
(VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006)), the Board finds that all notice and 
development action needed to render a fair decision on the 
claim on appeal has not been accomplished.

The veteran contends that he currently suffers from a left 
ankle disability that is a result of an inservice injury.

Appellate review discloses that, on March 1995 VA orthopedic 
examination, the veteran gave a history of a left ankle 
injury in military service in 1953 after he stepped in a 
hole, causing him to fall.  He also gave a history of a left 
ankle sprain in the mid-1980s.  Current examination showed 
mild swelling of the lateral aspect of the left ankle.  X-
rays revealed a 5 by 10 mm. bone fragment at the tip of the 
medial malleolus, representing an old ununited fracture.  
Periosteal thickening was also seen along the posterolateral 
aspect of the lower shaft of the tibia, also representing the 
sequelae of old trauma.  There were minimal degenerative 
changes of the ankle joint.  The diagnosis was status post 
left ankle injury with residuals, with suspect secondary 
traumatic and/or degenerative arthritis.      

In view of the evidence indicating a possible relationship 
between the veteran's current left ankle disability and an 
inservice event (McLendon v. Principi, 20 Vet. App. 79, 83 
(2006)), the Board finds that the RO should arrange for the 
veteran to undergo a VA orthopedic examination by a physician 
to obtain a medical opinion  as to whether there is a nexus 
between such current disability and the claimed inservice 
injury.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 
  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the 1-year VCAA notice period).  The 
RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession (of which he was not 
previously notified), and ensure that he receives notice that 
meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, consistent with the Court's Order, and to ensure 
that all due process requirements imposed by the VCAA are 
met, this case is hereby REMANDED to the RO via the AMC for 
the following action:
    
1.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertaining 
to his left ankle disability that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination by a physician. The entire 
claims folder must be made available to 
the doctor designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The physician should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
currently-diagnosed left ankle disability 
(a) is the result of an inservice injury; 
or (b) may otherwise be associated with 
service.  In reaching this determination, 
the examiner should review and address 
the service medical records and the post-
service March 1995 VA examination report.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
 
6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


